DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on March 22, 2021, for the application with serial number 13/423,134.

Claims 1 and 15 are amended.
Claims 1-34 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
Amendments to the independent claims changed the scope of the claims, necessitating an updated analysis under 35 USC §101.  A new basis for rejection of the claims is provided below.  The Applicant’s arguments with respect to the previously identified abstract idea (determining a movement of the price of a security) are moot.  
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims recite a technical advancement in the field of natural language processing that is rooted in computer technology.  See Remarks p. 12.  The Examiner respectfully disagrees.  The claims recite steps for determining a risk attribute associated with an entity that could be executed mentally or on paper by a human reader.  No apparent improvement to processing speed, accuracy, or efficiency is recited in the claims.  The Applicant submits that traditional methods of processing natural language text were inefficient and inaccurate, but the disclosure of the present Application does not support this assertion.  The specification does teach the use of the disclosed method as a tool to efficiently process a large number of alerts (see Specification ¶[0071]), but the use of a computer to perform repetitive tasks is well-understood, routine, and conventional.  See MPEP §2106.05(d)[II](ii).  The Applicant submits that pre-processing and storage of data provide said efficiency gains, but pre-
The Applicant further submits that the conclusion from the prior Office Action is no longer valid due to the amended claim language.  See Remarks p. 14.  The amendments to the claims have been fully considered in the present Office Action, making this argument by the Applicant moot.
The Applicant further submits that step 2A, prong 1, of the analysis has been skipped in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  The Examiner respectfully disagrees.  Each and every limitation of the claims has been fully considered in arriving at the conclusion that the claims are directed to an abstract idea.  Essentially, all of the elements of the claims, aside from generic computer hardware, are part of the abstract idea of determining a risk attribute associated with an entity.  The steps are steps for managing personal behavior a human being could follow to associate risk with an entity.  A human being could follow the instructions of the claims to classify an entity according to risk, as described in the claims.  Generic computer hardware is recited in the claims as a tool to implement the abstract idea.  There is a distinct difference between reciting an improvement to a computer as a tool, and using a computer as a tool to implement an abstract idea.  For example, steps of the independent claims, such as: “receiving by a computer a first set of textual content via a web service over a network” and “pre-processing the first set of textual 
The Applicant further submits that additional elements of the claims that are outside the scope of the abstract idea have not been fully considered.  The Examiner respectfully disagrees.  Additional elements of the claims that are outside the scope of the identified abstract idea amount to generic computer hardware.  The recited risk identification algorithm is also an abstract idea.  
The Applicant additionally contends that the Examiner has not considered whether additional elements in the claims recite significantly more than the abstract idea.  The Examiner respectfully disagrees, for essentially the same reasons provided in the paragraph, above.  The Examiner notes the overlap between step 2B analysis and step 2A, prong 2 analysis.  Additional elements of the claims that do not recite an abstract idea amount to generic computer hardware that does not provide significantly more than the abstract idea.    The Applicant submits that the claims improve the performance of a computer (see Remarks p. 25), but no apparent improvement to the performance of a computer as a tool is recited in the claims.  No technical solution to a technical problem is recited in the claims, because associating a risk attribute with an entity is not technical in nature.  The Applicant further submits that the claims recite special purpose computer hardware.  See Remarks p. 26.  The Examiner respectfully disagrees.  All of the hardware in the claims amounts to generic computer network hardware.  
The rejection of the claims for lack of subject matter eligibility is accordingly updated and maintained.
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection of the claims under 35 USC §112, second paragraph, is withdrawn.  Note, however, the new basis for rejection of claims 2-6 and 16-20 as being indefinite.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 and 16-20 recites the limitation “the movement” and/or “a second movement.”  There is insufficient antecedent basis for this limitation in the claim.  The claims are indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-34 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-34 are all directed to one of the four statutory categories of invention, the claims are directed to determining a risk attribute associated with an entity (as evidenced by exemplary claim 1; “determining by a computer a risk attribute associated with an entity”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including methods for managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “receiving . . . a first set of textual content,” “pre-processing the first set of textual content,” “tagging . . . companies;” “identifying . . . a set of sentences from the first set of textual content that include risk-indicative language;” “tagging . . . the set of sentences having risk indicative language as risk phrases;” “linking . . . the tagged risk phrases with companies . . . and generating at least one company risk-type pairs;” “recording . . . the identified at least one company-risk type pair;” “transforming the pre-processed first set of textual content into a first set of risk scores,” “generating . . . a current entity-specific risk profile,” “determining by a computer a risk difference . . . ,” “determining . . . a risk attribute associated with an entity;” , and “transmitting by a computer a graphical user interface comprising user-operable elements representing the risk attribute and the entity-specific risk profile . . .”  The steps are all steps for data acquisition, data manipulation, and data reporting related to the abstract idea of determining a risk attribute associated with an entity that, when considered individually and as a whole, do not amount to significantly more than the abstract idea of determining a risk attribute associated with an entity.  The dependent claims further recite steps describing information associated with the entity (claims 2-5, 7-14, 16-33), 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer operating over a network and graphical user interface in independent claim 1; and a computer with a processor, memory, and graphical user interface operating over a network in independent claim 15). A risk identification algorithm is recited, but mathematical relationships and formulas are themselves abstract ideas.  See MPEP §2106.04(a).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer operating over a network and graphical user interface in independent claim 1; and a computer with a processor, memory, and graphical user interface operating over a network in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624